ACCEPTED
                                                                                             03-14-00656-CR
                                                                                                     6475825
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        8/13/2015 9:05:57 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 NO. 03-14-0056-CR

Ron Everitt Fuson, Appellant             §                   COURT OF APPEALS
                                                                    FILED IN
                                                                  3rd COURT OF APPEALS
                                         §                   3rd      AUSTIN, TEXAS
                                                                 DISTRICT
                                                                  8/18/2015 3:17:57 PM
The State of Texas                       §                   Austin,JEFFREY
                                                                     TEXASD. KYLE
                                                                          Clerk

                           MOTION TO WITH DRAW

The United States Supreme Court does not obligate counsel representing a client

on appeal to argue in support of grounds for reversal of the lower court’s judgment

when after a “conscientious examination” of the case, appellate counsel determines

appeal to be “wholly frivolous.” Anders v. State of California, 386 U.S. 738, 744

(1967). In such , situations, the United States Supreme Court has outlined

appropriate procedural steps taken by appellate counsel: 1) counsel is required to

submit a brief examining the record for any point arguably in support of proper

grounds of reversal on appeal; 2) counsel must furnish this brief to an indigent

client enabling the client the right to file a pro-se brief on points of appeal this

individual maintains present proper grounds for appeal; and 3) counsel may request

the appellate court grant counsel’s request to withdraw from the obligation of

providing further legal representation to the client on appeal. Id. Counsel pursuing

a frivolous appeal places himself at risk being assessed a monetary sanction under

Rule 45 of the Texas Rules of Appellate Procedure in addition to finding himself in

violation of the Texas Rules of Disciplinary Procedure. Id.;Tex. R. App. P. 45;
Counsel for Appellant is submitting an “Anders Brief” on behalf of the Appellant.

After a “conscientious examination” of the case, including a diligent review of the

Record and applicable authorities, Counsel finds an absence of meritorious

grounds of appeal and further submits the basis of any appeal in this case would be

frivolous in nature. Therefore NATHAN BUTLER, Counsel for Appellant,

respectfully requests this Court acknowledge and approve his request to withdraw

from his court appointed duty of providing further legal representation to Appellant

on an original appeal.




                                    PRAYER


      NATHAN BUTLER, Counsel for Appellant, RON EVERITT FUSON,

prays this Court acknowledge and approve his request to withdraw from his court

appointed duty of providing further legal representation to Appellant RON

EVERITT FUSON on original appeal.


      Appellant, RON EVERITT FUSON prays for additional time to review the

Anders Brief submitted on behalf of Appellant and the opportunity to file a pro se

Appellant’s Brief on Original Appeal on his own behalf.
                                           Respectfully Submitted,

                                           /S/Nathan Butler/S/
                                           Nathan Butler
                                           Attorney for Appellant
                                           123 S.Washington
                                           San Angelo, Tx 76901
                                           SBN 24006935
                                           (325) 653-2373 Phone
                                           (325) 482-8064 Fax
                                           nathanbutlerattorney@gmail.com




                          CERTIFICATE OF SERVICE

I certify a true and correct copy of the above and foregoing MOTION TO
WITHDRAW was served by regular hand deliver or United States Mail in
accordance with the Rule 9.5 of the Texas Rules of Appellate Procedure on August
13, 2015, on each party’s counsel as listed below:

George McCrea
District Attorney
119th Judicial District
124 W. Beauregard
San Angelo, Tx 76903

Ron Everitt Fuson
TOM GREEN COUNTY JAIL
122 W. HARRIS AVE
SAN ANGELO, TX 76903
/S/ Nathan Butler /S/__________
Nathan Butler